DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30-April-2021 has been entered.
	Response to Amendment
	The Amendment filed 30-April-2021 has been entered. Claims 3, 6, 7, 8, and 9 have been amended, claims and claims 1, 2, 5 and 10 have been canceled, claims 11-15 have been added and claims 3-4, 6-9 and 11-15 are currently pending.
Response to Arguments
Applicant's arguments filed 30-April-2021 have been fully considered but they are not persuasive. Applicant argues that neither Abrams et al. (Pub. No. US 2008/0077593 A1, hereinafter “Abrams”), Boyer et al. (Pub. No. US 2004/0006594 A1, hereinafter “Boyer”), nor Feldbau (Pub. No. US 2012/0191979 A1, hereinafter “Feldbau”) teach or suggest each and every limitation of the claims (Remarks p. 9). In response, examiner respectfully directs Applicant to the 103 rejection below for each of the claims, where the combination of Abrams and Boyer are cited as .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second entity record…further comprising a single relationship object…the relationship object further comprising access privileges" and “…the relationship object further comprising a byline and title…” in the second limitation.  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of a relationship object earlier in the claim, however a single relationship object is recited earlier in the claim.
Claim 3 recites the limitation "…and performing legally authorized actions by the relationship team of members within the context of…” in the second limitation and “wherein the relationship team of members contains multiple roles” in the third limitation. There is insufficient antecedent basis for this limitation in the claim. a relationship team of members earlier in the claim, however a relationship team of persons is recited earlier in the claim.
Claims 4, and 11-15, which depend from claim 3 and include all the limitations of claim 3, are rejected accordingly.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "…wherein the relationship object refers uni-directionally…" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of a relationship object earlier in the claim, however parent claim 3 recites a single relationship object.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to 0AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Boyer further in view of Feldbau.
Regarding claim 3, Abrams teaches:
a first entity record for a first legal entity, the first legal entity being an investment firm, further comprising a relationship team of persons belonging to the investment firm; and a second entity record for a second legal entity, the second legal entity being an investment fund, further comprising a single relationship object referring to the relationship team of persons belonging to the investment firm, (Abrams – the definition of data “entities” or types of data records include persons, organizations, roles, accounts, funds, address, bid, contract, and so forth [0026]. An organization includes any type of governmental agency or authority, corporate or business group, or any subdivision or department thereof, and any mix of such groups. An organization subscribes to or enrolls in the system by having an organization account created along with an organization data entity [0028]. The data management system has the capability of allowing some data entities to be available to all subscribers for viewing and updating or to make some data entities available only to a particular subscriber organization [0029]. Also see [0051], where the subscriber administrator enrolls subscriber personnel into the system and assigns roles and data access rights to the personnel. An entity structure may be defined as a particular entity with a relationship to a series of other entities or sub-entities [0018]. See [0070], where Fund Source is an entity which is typically structured as a primary entity, where primary entities are shown in Fig. 6 - 92 [0056]. Personnel is a component entity, see [0055] and Fig. 6 – 94, typically structured with entities such as Project, Fund Source, and Petition. Security permissions looks at the Personnel list to allow those people security rights to that specific project, bid, contract or other entity (i.e. fund) [0082]. Examiner interprets that an organization discloses a first legal entity, 
the relationship object further comprising a byline and title to be used for signing documents and (Abrams – electronic routing for appropriate electronic signatures per pre-defined business rules is disclosed, then routing to Accounting personnel for processing [0149]. Person is a component entity that includes first and last name, title, professional, employer organization and member status [0081].)
wherein the first entity record is referenced within the second entity record and wherein the relationship team of members contains multiple roles for a single user, (Abrams – some persons may have multiple roles, and permissions associated with particular roles reflect the degree of responsibility of the role and the need for access and the type of access to various data entities [0027]. Data entities can exist on their own and can also be components of other data entities, and that examples of data entities include a person, organization, role…. [0026, also see 0044 where data entities are stored in database sectors].)
Abrams does not appear to teach:
the relationship object further comprising access privileges to stored procedures to be performed on behalf of the investment fund,
performing legally authorized actions by the relationship team of members within the context of the investment fund,
thereby enabling the single user of the investment firm to sign documents in a representative capacity for the investment fund
However, Boyer teaches:
the relationship object further comprising access privileges to stored procedures to be performed on behalf of the investment fund, (Boyer – the group access control mechanism is used to grant users access to case data units representing specific cases. Each group having assigned users is also assigned cases having associated case data units [0055]. A user assigned to a group brings with them the permissions associated with their assigned role. Assignment to a group while allowing access to case data units does not necessarily provide full access to all case data unit data or to access operations that can be performed on the data. The permissions assigned to a user limit the operations a user can perform on the case data units based upon the user’s group assignments [0064-0065]. Examiner interprets that a group access control mechanism discloses a relationship object. Examiner interprets that a user with granted access to operations that can be performed on the data discloses access privileges to stored procedures.)
performing legally authorized actions by the relationship team of members within the context of the investment fund, (Boyer - each user who wishes to share and/or access information stored by IP data processing system is assigned one or more roles. Examples of roles include practitioners such as patent attorneys or any other 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Abrams and Boyer before them, to modify the system of Abrams of a first entity record for a first legal entity, the first legal entity being an investment firm, further comprising a relationship team of persons belonging to the investment firm and a second entity record for a second legal entity, the second legal entity being an investment fund, further comprising a single relationship object referring to the relationship team of persons belonging to the investment firm, the relationship object further comprising a byline and title to be used for signing documents and wherein the first entity record is referenced within the second entity record and wherein the relationship team of members contains multiple roles for a single user with the teachings of Boyer of the relationship object further comprising access privileges to stored procedures to be performed on behalf of the investment fund and performing legally authorized actions by the relationship team of members within the context of the investment fund. One would have been motivated to make such a modification to create and maintain a robust online data accessing/sharing system (Boyer - [0006]).

thereby enabling the single user of the investment firm to sign documents in a representative capacity for the investment fund
However, Feldbau teaches:
thereby enabling the single user of the investment firm to sign documents in a representative capacity for the investment fund (Feldbau – the system may be owned or operated by a person or entity who owns an electronic signature, and to whom the user delegates signature rights to and empowers to sign on his behalf [0008], and the proxy may be any person or entity authorized to and having the capability to electronically sign documents with whom the user has established, or is about to establish proxy relations, i.e. relations empowering the proxy to electronically sign on behalf of user documents provided by user [0027].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Abrams, Boyer and Feldbau before them, to modify the system of Abrams and Boyer of a first entity record for a first legal entity, the first legal entity being an investment firm, further comprising a relationship team of persons belonging to the investment firm, the relationship object further comprising access privileges to stored procedures to be performed on behalf of the investment fund and a second entity record for a second legal entity, the second legal entity being an investment fund, further comprising a single relationship object referring to the relationship team of persons belonging to the investment firm, the relationship object further comprising 
Regarding claim 4, Abrams teaches:
wherein the relationship object refers uni-directionally to the relationship team from the first entity record (Abrams -  once the roles have been assigned to personnel, they may access data entities 26 and 28, at step 64, according to the particular roles assigned to them and as adjusted in step 62 and according to their organizational membership [0051].) 
Regarding claim 6, Abrams teaches:
at least one database configured to store an entity record, a document record, and a stakeholder record, (Abrams -  a composite database made up of private or partially private sectors and shared or partially shared sectors is disclosed [0044], also see Fig. 1 - 29.) 
the entity record being for a first investment firm entity and enabled to relate itself to a second entity record for a second investment fund entity by referring to a relationship team, organizations, roles, accounts, funds, address, bid, contract, and so forth [0026]. An organization includes any type of governmental agency or authority, corporate or business group, or any subdivision or department thereof, and any mix of such groups. An organization subscribes to or enrolls in the system by having an organization account created along with an organization data entity [0028]. The data management system has the capability of allowing some data entities to be available to all subscribers for viewing and updating or to make some data entities available only to a particular subscriber organization [0029]. Also see [0051], where the subscriber administrator enrolls subscriber personnel into the system and assigns roles and data access rights to the personnel. An entity structure may be defined as a particular entity with a relationship to a series of other entities or sub-entities [0018]. See [0070], where Fund Source is an entity which is typically structured as a primary entity, where primary entities are shown in Fig. 6 - 92 [0056]. Personnel is a component entity, see [0055] and Fig. 6 – 94, typically structured with entities such as Project, Fund Source, and Petition. Security permissions looks at the Personnel list to allow those people security rights to that specific project, bid, contract or other entity (i.e. fund) [0082]. Examiner interprets that an organization discloses a first investment firm entity, and that an organization account discloses an entity 
and by setting a byline and title to be used for signing documents and (Abrams – electronic routing for appropriate electronic signatures per pre-defined business rules is disclosed, then routing to Accounting personnel for processing [0149]. Person is a component entity that includes first and last name, title, professional, employer organization and member status [0081].)
Abrams does not appear to teach:
and by setting access privileges for members of the relationship team,
performing authorized actions by the relationship team within the context of the first investment firm entity, so that the members of the relationship team of the second investment fund entity may perform actions on behalf of the first investment firm entity,
and a business logic module configured to provide creation of document records with document signing, and configured to create documents with a byline for electronic signature by the members, thereby enabling legally authorized document signing by a person belonging to an investment firm on behalf of an investment fund
However, Boyer teaches:
and by setting access privileges for members of the relationship team, (Boyer – the group access control mechanism is used to grant users access to case data units representing specific cases (i.e. entity records). Each group having assigned users is also 
performing authorized actions by the relationship team within the context of the first investment firm entity, so that the members of the relationship team of the second investment fund entity may perform actions on behalf of the first investment firm entity, (Boyer - each user who wishes to share and/or access information stored by IP data processing system is assigned one or more roles. Examples of roles include practitioners such as patent attorneys or any other individuals authorized to represent a client in legal cases [0047]. One or more permissions may be associated with each role. Each permission defines a degree of data access by a person (i.e. team member) assigned to the role (i.e. role to perform authorized actions) with which the permission is associated. Types of operations may include creating a document, viewing a document, modifying a document and the like [0048]. Examiner interprets that the client in legal cases discloses a first entity.)

Abrams modified by Boyer does not appear to teach:
and a business logic module configured to provide creation of document records with document signing, and configured to create documents with a byline for electronic signature by the members, thereby enabling legally authorized document signing by a person belonging to an investment firm on behalf of an investment fund
However, Feldbau teaches:
and a business logic module configured to provide creation of document records with document signing, and configured to create documents with a byline for electronic signature by the members, thereby enabling legally authorized document signing by a person belonging to an investment firm on behalf of an investment fund (Feldbau – the system may be owned or operated by a person or entity who owns an electronic signature, and to whom the user delegates signature rights to and empowers to sign on his behalf [0008], and the proxy may be any person or entity authorized to and having the capability to electronically sign documents with whom the user has established, or is about to establish proxy relations, i.e. relations empowering the proxy to electronically sign on behalf of user documents provided by user [0027].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Abrams, Boyer and Feldbau before them, to modify the system of Abrams and Boyer of at least one database configured to store an entity record, a document record, and a stakeholder record, the entity record being for a first investment firm entity and enabled to relate itself to a second entity record for a second investment fund entity by referring to a relationship team, setting access privileges for members of the relationship team, and setting a byline and title to be used for signing documents and performing authorized actions by the relationship team within the context of the first investment firm entity, so that the members of the relationship team of the second investment fund entity may perform actions on behalf of the first investment firm entity with the teachings of Feldbau of a business logic module configured to provide creation of document records with document signing, and 
Regarding claim 11, Abrams teaches:
wherein the members can receive delegated access rights, roles, and other privileges delegated to it by the investment fund through a corporate officer of the investment fund (Abrams - the definition of data “entities” or types of data records include persons, organizations, roles, accounts, funds, address, bid, contract, and so forth [0026]. An organization includes any type of governmental agency or authority, corporate or business group, or any subdivision or department thereof, and any mix of such groups. An organization subscribes to or enrolls in the system by having an organization account created along with an organization data entity [0028]. The data management system has the capability of allowing some data entities to be available to all subscribers for viewing and updating or to make some data entities available only to a particular subscriber organization [0029]. Also see [0051], where the subscriber administrator enrolls subscriber personnel into the system and assigns roles and data access rights to the personnel.)  
Regarding claim 12, Abrams teaches:
wherein the system is configured to enable recording of an investment relationship between an investment firm, an affiliate fund of the investment firm, and a company receiving investment (Abrams – an entity structure may be defined as a particular entity with a relationship to a series of other entities or sub-entities [0018]. The system employs a data base structure that allows the entities to act either independently or in a dependent relationship with another entity [0020]. The definition of data “entities” or types of data records include persons, organizations (i.e. an investment firm, a company), roles, accounts, funds, address, bid, contract, and so forth [0026].)  
Regarding claim 13, Abrams teaches:
wherein the relationship team of members is a subset of all employees of the investment firm (Abrams - personnel is a component entity, see [0055] and Fig. 6 – 94, typically structured with entities such as Project, Fund Source, and Petition. Security permissions looks at the Personnel list to allow those people security rights to that specific project, bid, contract or other entity [0082].)  
Regarding claim 14, Abrams teaches:
wherein the system is configured to enable the investment firm and the investment fund to be coalesced at a user interface logic layer to that a user of the user interface logic layer sees the investment firm and does not see the investment fund when performing business operations (Abrams – for the user 
Regarding claim 15, Abrams does not appear to teach:
wherein the list of roles available to each team member is computed using a set-based intersection operation
However, Boyer teaches:
wherein the list of roles available to each team member is computed using a set-based intersection operation (Boyer – users can automatically be assigned to groups based upon their assigned roles. A user assigned to a group brings with them the permissions associated with their assigned role. The permissions assigned to a user limit the operations a user can perform on the case data units based upon the user’s group assignments [0064-0065]. Examiner interprets that the assignment of users, based on their roles, to groups, for access, discloses performing a set-based intersection.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Abrams, Boyer and Feldbau before them, to modify the system of Abrams, Boyer and Feldbau of a first entity record for a first legal entity, the first legal entity being an investment firm, further comprising a relationship team of persons belonging to the investment firm, the relationship object further comprising access privileges to .
Claims 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Boyer.
Regarding claim 7, Abrams teaches:
at least one database configured to store an entity record, a document record, and a stakeholder record, (Abrams -  a composite database made up of private or partially private sectors and shared or partially shared sectors is disclosed [0044], also see Fig. 1 29.)
the entity record for a first entity enabled to relate itself to a second entity record for a second entity by referring to a relationship team, (Abrams – the definition of data “entities” or organizations, roles, accounts, funds
and by setting a byline and title to be used for signing documents and (Abrams – electronic routing for appropriate electronic signatures per pre-defined business rules is disclosed, then routing to Accounting personnel for processing [0149]. Person is a component entity that includes first and last name, title, professional, employer organization and member status [0081].)
the access privileges stored as a hierarchical tree of roles and associated with individual members of the relationship team (Abrams – a role means which rights or permissions to specific data entities are granted to specific persons [0027], the share value selection table includes a first column including a hierarchical listing of role and/or organization levels [0098].) 
thereby enabling recording of an investment relationship between an investment firm, an affiliate fund of the investment firm, and a company receiving investment (Abrams – an entity structure may be defined as a particular entity with a relationship to a series of other entities or sub-entities [0018]. The system employs a data base structure that allows the entities to act either independently or in a dependent relationship with another entity [0020]. The definition of data “entities” or types of data records include persons, organizations (i.e. an investment firm, a company), roles, accounts, funds, address, bid, contract, and so forth [0026].)
Abrams does not appear to teach:
and by setting access privileges for members of the relationship team,
performing authorized actions by the relationship team within the context of the first entity, so that the members of the relationship team of the second entity may perform actions on behalf of the first entity,
and a security module for granting access to users, the security module configured to perform a set-based intersection of roles assigned to the user and roles delegated to the second entity record by the first entity,
However, Boyer teaches:
and by setting access privileges for members of the relationship team, (Boyer – the group access control mechanism is used to grant users access to case data units representing specific cases. Each group having assigned users is also assigned cases having associated case data units [0055]. A user assigned to a group brings with them the permissions associated with their assigned role. Assignment to a group while allowing access to case data units does not necessarily provide full access to all case data unit data or to access operations that can be performed on the data. The permissions assigned to a user limit the operations a user can perform on the case data units based upon the user’s group assignments [0064-0065]. Examiner interprets that a group discloses a relationship team.)
performing authorized actions by the relationship team within the context of the first entity, so that the members of the relationship team of the second entity may perform actions on behalf of the first entity, (Boyer - each user who wishes to share and/or access information stored by IP data processing system is assigned one or more roles. Examples of roles include practitioners such as patent attorneys or any other individuals authorized to represent a client in legal cases [0047]. One or more permissions may be associated with each role. Each permission (i.e. access rights) defines a degree of data access by a person (i.e. team member) assigned to the role (i.e. source relationship) with which the permission is associated. Types of operations may include creating a document, viewing a document, modifying a document and the like [0048]. Examiner interprets that the client in legal cases discloses a first entity.)
and a security module for granting access to users, the security module configured to perform a set-based intersection of roles assigned to the user and roles delegated to the second entity record by the first entity, (Boyer – users can automatically be assigned to groups based upon their assigned roles. A user assigned to a group brings with them the permissions associated with their assigned role. The permissions assigned to a user limit the operations a user can perform on the case data units based upon the user’s group assignments [0064-0065]. Examiner interprets that the assignment of users, based on their roles, to groups, for access, discloses performing a set-based intersection.)

Regarding claim 8, Abrams teaches:
at least one database configured to store an entity record, a document record, and a stakeholder record, the entity record representing the legal entity, the legal entity being an investment fund (Abrams – a composite database made up of organizations, roles, accounts, funds, address, bid, contract, and so forth [0026].) 
the document record relating to a corporate action of the legal entity and further comprising a core record, the core record further comprising a provenance of the value reflecting a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity for allowing the business logic module to assess validity of the value at a given time by evaluating where the value was originated, (Abrams – each of the boxes in Fig. 8 generally represents an application that can be used to perform a function or gather data regarding various steps, phases or actions undertaken during the project lifecycle, where the gathered data is stored as data entities, and where for generalized applications the collected data and information may be utilized for multiple projects for long range planning [0111]. Examiner interprets that the boxes in Fig. 8 disclose a provenance of the value.)
setting a byline and title to be used for signing documents and (Abrams – electronic routing for appropriate electronic signatures per pre-defined business rules is disclosed, then routing to Accounting personnel for processing [0149]. Person is a component entity that 
and a business logic module, coupled to the at least one database and configured to create the stakeholder with the role and to bind the stakeholder to the entity record, the business logic module thereby enabling the system to determine whether a given stakeholder has a particular role represented in the entity record for the legal entity and enabling the system to permit a single system user to have multiple roles in the context of another legal entity and the context of the investment fund (Abrams – some persons may have multiple roles, and permissions associated with particular roles reflect the degree of responsibility of the role and the need for access and the type of access to various data entities [0027]. Data entities can exist on their own and can also be components of other data entities, and that examples of data entities include a person, organization, role…. [0026, also see 0044 where the database manager program maintains private and public database sectors, where private data entities or records can only be accessed by selected personnel]. Examiner interprets that the database manager program functionality discloses a business logic module.) 
Abrams does not appear to teach:
the stakeholder record comprising one of a represented stakeholder record for representing a single system user and a team stakeholder 
performing legally authorized actions by the multiple system users of the team stakeholder record within the context of the investment fund, for each system user represented in the team, the access rights specific to and granted by the investment fund
However, Boyer teaches:
the stakeholder record comprising one of a represented stakeholder record for representing a single system user and a team stakeholder record for representing multiple system users belonging to another legal entity within the context of the investment fund, the team stakeholder record further identifying access rights and (Boyer – the group access control mechanism is used to grant users access to case data units representing specific cases. Each group having assigned users is also assigned cases having associated case data units [0055]. A user assigned to a group brings with them the permissions associated with their assigned role. Assignment to a group while allowing access to case data units does not necessarily provide full access to all case data unit data or to access operations that can be performed on the data. The permissions assigned to a user limit the operations a user can perform on the case data units based upon the user’s group 
performing legally authorized actions by the multiple system users of the team stakeholder record within the context of the investment fund, for each system user represented in the team, the access rights specific to and granted by the investment fund (Boyer - each user who wishes to share and/or access information stored by IP data processing system is assigned one or more roles. Examples of roles include practitioners such as patent attorneys or any other individuals authorized to represent a client in legal cases [0047]. One or more permissions may be associated with each role. Each permission defines a degree of data access by a person (i.e. team member) assigned to the role (i.e. role to perform authorized actions) with which the permission is associated. Types of operations may include creating a document, viewing a document, modifying a document and the like [0048]. Examiner interprets that the client in legal cases discloses a first entity.) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Abrams and Boyer before them, to modify the system of Abrams of at least one database configured to store an entity record, a document record, and a stakeholder record, the entity record representing the legal entity, the legal entity being an investment fund, the document record relating to a corporate action of the legal entity and further comprising a core record, the core record further comprising a provenance 
Regarding claim 9, Abrams teaches:
at least one database configured to store
a relationship source entity record representing an investment firm and a relationship target entity record representing an investment fund, each of the entity records representing legal entities, the relationship source entity configured to reference a team stakeholder record for a plurality of individuals belonging to the investment firm and having a role with the investment fund, (Abrams – the definition of data “entities” or types of data records include persons, organizations, roles, accounts, funds, address, bid, contract, and so forth [0026]. An organization includes any type of governmental agency or authority, corporate or business group, or any subdivision or department thereof, and any mix of such groups. An organization subscribes to or enrolls in the system by having an organization account created along with an organization data entity [0028]. The data management system has the capability of allowing some data entities to be available to all subscribers for viewing and updating or to make some data entities available only to a particular subscriber organization [0029]. Also see [0051], where the subscriber administrator enrolls subscriber personnel into the system and assigns roles and data access rights to the personnel. An entity structure may be defined as a particular entity with a relationship to a series of other entities or sub-entities [0018]. See [0070], where Fund Source is an entity which is typically structured as a primary entity, where primary entities are shown in Fig. 6 - 92 [0056]. Personnel is a component entity, see [0055] and Fig. 6 – 94, typically structured with 
the team stakeholder record further setting a byline and title to be used for signing documents and (Abrams – electronic routing for appropriate electronic signatures per pre-defined business rules is disclosed, then routing to Accounting personnel for processing [0149]. Person is a component entity that includes first and last name, title, professional, employer organization and member status [0081].) 
and a business logic module, coupled to the at least one database and configured to match the access rights of a team member of the relationship source entity to the list of access rights of the relationship target entity using a text-based matching system,
wherein the text-based matching system enables all access rights further down in the hierarchy to be matched when a parent access right in the hierarchy is matched, (Abrams – see Fig. 5, where the share value selection table includes a hierarchical listing of roles with which an authorized user may want to provide viewing rights or other access rights for selected data [0098].)
the business logic module thereby enabling the system to determine whether a specific individual belonging to the investment firm may legally perform an action on behalf of the investment fund (Abrams – some persons may have multiple roles, and permissions associated with particular roles reflect the degree of responsibility of the role and the need for access and the type of access to various data entities [0027]. Data entities can exist on their own and can also be components of other data entities, and that examples of data entities include a person, organization, role…. [0026, also see 0044 where the database manager program maintains private and public database sectors, where private data entities or records can only be accessed by selected personnel]. Examiner interprets that the database manager program functionality discloses a business logic module.)
Abrams does not appear to teach:
the team stakeholder record further comprising a list of team members and access rights for each team member in the list of team members 
performing legally authorized actions by the multiple system users of the team stakeholder record within the context of the investment fund, the relationship target entity configured to have a list of access rights
However, Boyer teaches:
the team stakeholder record further comprising a list of team members and access rights for each team member in the list of team members with the access rights organized in a hierarchical structure and labeled with a name, (Boyer – each user who wishes to share and/or access information stored by IP data processing system is assigned one or more roles. Examples of roles include practitioners such as patent attorneys or any other individuals authorized to represent a client in legal cases [0047]. One or more permissions may be associated with each role. Each permission (i.e. access rights) defines a degree of data access by a person (i.e. team member) assigned to the role (i.e. source relationship) with which the permission is associated. Types of operations may include creating a document, viewing a document, modifying a document and the like [0048]. The group access control mechanism is used to grant users access to case data units representing specific cases. Each group having assigned users is also assigned cases having associated case data units [0055]. A user assigned to a group brings with them the permissions associated with their assigned role. Assignment to a group 
performing legally authorized actions by the multiple system users of the team stakeholder record within the context of the investment fund, the relationship target entity configured to have a list of access rights (Boyer - each user who wishes to share and/or access information stored by IP data processing system is assigned one or more roles. Examples of roles include practitioners such as patent attorneys or any other individuals authorized to represent a client in legal cases [0047]. One or more permissions may be associated with each role. Each permission (i.e. access rights to perform authorized actions) defines a degree of data access by a person (i.e. team member) assigned to the role with which the permission is associated. Types of operations may include creating a document, viewing a document, modifying a document and the like [0048].) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166